Citation Nr: 0826276	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for blindness secondary 
to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his niece




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1977.  The veteran also served in the Reserves from December 
1979 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for diabetes mellitus, type II, and for blindness secondary 
to diabetes mellitus, type II.  The veteran subsequently 
changed his domicile, and the claims file was thereafter 
transferred to the Waco, Texas, RO.

In July 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.

In October 2006, the Board denied the veteran's appeal. The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2008, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has again 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's diabetes mellitus, type II, is due to 
service or was incurred within one year of separation from 
service.

2.  The preponderance of the evidence being against a finding 
that the veteran's diabetes mellitus, type II, is service 
connected, the evidence a fortiori is absent to service 
connect the veteran's blindness secondary to diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated during service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Blindness secondary to diabetes mellitus, type II, cannot 
legally be attributed as caused or aggravated by a service 
connected disease or disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5013A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board begins by noting that possibly due to lost and/or 
misplaced files, there are no service medical records 
contained in the claims file.  In such a case, the Board has 
heightened duties to assist and in explaining the decision.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the 
required notice in correspondence dated in July 2002.  This 
correspondence set forth VA's duty to notify the veteran 
about his claim, including what medical evidence is required.  
It also explained VA's duty to assist, including the 
requirement that the veteran had to provide enough 
information about records to enable the VA to obtain them.  
Finally, the correspondence included an explanation of what 
the evidence must show to receive entitlement to service 
connection.  VA included multiple copies of VA Form 21-4142, 
"Authorization and Consent to Release Information," and 
informed the veteran that they must be signed and returned to 
allow VA to obtain any of his private medical records.

The record also shows, however, that VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned until March 
2006, after the case had been adjudicated.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

The record reflects that VA made adequate attempts to obtain 
the veteran's service medical records (SMRs).  In June 2002, 
a Personnel Information Exchange System (PIES) request was 
submitted.  In July 2002, the request was forwarded to the 
National Personnel Record Center (NPRC).  NPRC responded by 
saying that the veteran's SMRs were not of record.  In July 
2002, VA sent a letter to the veteran requesting copies of 
his SMRs.  The veteran did not respond to the letter.  In 
April 2003, VA attempted to call the veteran, but there was 
no answer and no return call to VA.  VA has fulfilled its 
duty to assist regarding obtaining the veteran's SMRs.

VA also obtained all pertinent VA records, which are located 
in the file.  The record is missing private medical records 
from Dr. Armando Duarte Delgado, who apparently treated the 
veteran from 1977 until at least January 2005.  See July 2006 
Board video hearing; January 2005 statement from veteran 
(stating, "I am submitting a letter from Dr. Armando Duarte, 
who to this date is still my family doctor").  VA deferred 
the rating decision in October 2005 to allow the veteran time 
to obtain the necessary records, or to allow VA to obtain 
them for him.  The veteran stated that the doctor had lost 
his file.  Despite the veteran being a patient of this doctor 
for almost 30 years, not one record was produced to show any 
treatment for diabetes.  At the Board hearing in July 2006, 
the veteran was asked again about these records from Dr. 
Delgado.  He said that his doctor was no longer practicing 
medicine and did not have his medical file.  He stated that 
the doctor could only provide the veteran with an index card 
with a notation that the veteran was diagnosed with diabetes 
mellitus, type II, in October of 1977.  The undersigned 
stressed the importance of that evidence and instructed the 
veteran to provide it to the Board.  The veteran stated that 
he had misplaced the index card.  The veteran was given 
multiple opportunities to provide pertinent evidence, and he 
failed to do so.

The above demonstrates that VA has made reasonable efforts to 
obtain relevant records as required under 38 U.S.C.A. 
§ 5103A(b).  

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006) citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

The Board notes that the veteran was afforded a VA 
examination in response to his claims in June 2005, but the 
examiner did not provide a nexus opinion regarding his 
diabetes mellitus, type II.  The veteran argues this 
examination was therefore inadequate and requests a new 
examination with an opinion.  The Board finds that the record 
does not lack sufficient medical evidence for a decision to 
be made on the claim and further finds that a medical opinion 
in this case would be based only upon speculation and lay 
statements that lack credibility.  

When the Board decides not to provide an examination, it must 
provide an adequate statement of the reasons and bases for 
its conclusion.  38 U.S.C.A. § 7104(d)(1) (West 2002); Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  The statement 
must be adequate to enable a claimant to understand the 
precise basis for the Board's decision.  Duenas, 18 Vet. App. 
at 517.  To comply with this requirement, the Board must (1) 
analyze the credibility and probative value of the evidence; 
(2) account for evidence that it finds to be persuasive or 
unpersuasive; and (3) provide reasons for its rejection of 
any material evidence favorable to the claimant.  Id.

The evidence of record includes VA medical records, VA 
examination reports, service personnel records, lay 
statements, a letter from a private health care professional, 
Dr. Armando Duarte Delgado, dated in December 2003, and a 
transcript of the Board hearing.  The Board notes there is no 
question that the evidence of record establishes the veteran 
has current diagnoses of diabetes mellitus, type II, and 
blindness.  Thus, element (1) has been met.  However, where 
the Board finds that the elements lack is in elements (2) and 
(3)-establishing an in-service event and whether the current 
disability may be related to the in-service event.  See 
McLendon, 20 Vet. App. at 81.  The Board will address element 
(2) first.  

The veteran and his ex-wife claim that he was diagnosed with 
diabetes mellitus, type II, while in service, and that such 
diagnosis barred him from reenlistment.  See May 2002 
Statement in Support of Claim (stating he was diagnosed in 
1974); April 2003 Notice of Disagreement (stating, "my 201 
file should clearly show that I was barred from reenlisting 
because of having been diagnosed with diabetes"); January 
2005 Statement in Support of Claim (explaining he was barred 
from reenlistment by his unit executive officer at Ft. Hood 
and his reserve unit); April 2008 lay statement from ex-wife 
(stating veteran was diagnosed with diabetes while stationed 
in Berlin, Germany, and given a bar from reenlistment in 
Berlin and at Ft. Hood).

After examining his service personnel records, the Board 
finds that there is no evidence of a bar to reenlistment.  
His DD Form 214 does not state any reenlistment code 
indicating a bar.  It also states that the reason for 
separation is solely "relief from active duty."  His 
service personnel records show that the veteran was not only 
not barred from reenlistment, but he actually was allowed to 
enlist in the Reserves in December 1979 and served until 
December 1985, despite eventually being separated for nine 
unexcused absences from duty.  See December 1982 Check List 
for Unsatisfactory Participation.  In his January 2005 
Statement in Support of Claim, the veteran explained that he 
did not report for duty because he was told by his reserve 
unit that he could not reenlist, and he did not want to waste 
his time as he was told he would not attain a rank higher 
than "spec4" because of his diabetes.  A document dated in 
August 1982 notes that the veteran had achieved the rank of 
"SP5," and he did not stop showing up for duty until after 
he achieved that rank, in September 1982.  When he separated 
in December 1985, he was then placed in the ready reserves 
until June 1989.  There is no indication at any time that he 
was barred from reenlistment or service due to his diabetes 
mellitus, type II.  The record actually shows the opposite is 
true: the veteran was able to reenlist in the reserves and 
served for six years following his active duty service, and 
was kept in the ready reserves for four additional years.

The veteran also noted many times throughout the record that 
he developed weight problems during active duty service as a 
result of his diabetes mellitus that could not be resolved.  
See January 2005 Statement in Support of Claim.  There is a 
notation of a weight problem once in the record, and the 
veteran's commander stated that the appellant lost the weight 
through diet and exercise, recognizing him to be an example 
to others.  See August 1976 Enlisted Evaluation Report (EER).  
There was no indication that his weight issues continued or 
were because of his diabetes.  In November 1976, he was noted 
to have "exceed[ed] or me[t] duty requirements" regarding 
his physical condition.  See November 1976 EER.

Therefore, the Board does not find the veteran and his ex-
wife's statements that diabetes mellitus, type II, began 
during active duty service, to be credible.  

The veteran also stated on various occasions that he was 
first diagnosed with diabetes mellitus, type II, after 
separation from active duty service.  See June 2002 claim 
(stating diabetes mellitus, type II, began in 1978); January 
2005 letter referencing December 2003 letter from Dr. Delgado 
(stating diagnosis in October 1977).  This conflicts with 
some of his other statements, as explained above, and the 
Board reiterates that the veteran's service personnel records 
during his post-active-duty period do not show any evidence 
of diabetes mellitus or the effects that diabetes mellitus, 
type II, were claimed to cause, such as a bar to 
reenlistment.  The letter from Dr. Delgado states that the 
veteran was diagnosed on October 20, 1977 with diabetes 
mellitus, type II, after an examination and laboratory 
results showing a blood-sugar level of 366 milligrams.  When 
the RO requested that the veteran provide either permission 
to request the records or the records themselves, the veteran 
failed to respond.  At the Board hearing, the veteran stated 
that the records had been lost and the laboratory had been 
shut down.  See July 2006 Board video hearing transcript at 
pages 14-15.  As noted earlier, the veteran explained he had 
been provided with a piece of evidence-an index card with 
the doctor's notations from his diagnosis in 1977.  At the 
hearing, the undersigned asked the veteran to submit the note 
card as evidence, and he initially stated that he could, then 
in the next breath, he stated that he could not submit it 
because he misplaced it.  Because of the lack of evidence 
supporting this letter and the inconsistent information the 
veteran has provided, the Board does not find this letter to 
be enough to establish the presumption that diabetes 
mellitus, type II, manifested within one year following 
service.

Post-service there is no evidence of diabetes mellitus for 
over 25 years-from 1977 to 2003.  The veteran stated in a 
January 2005 statement that Dr. Delgado was his current 
family doctor and claimed he had been treating him for 
diabetes since 1977.  Despite encouragement by the RO and the 
Board, no records were ever offered into evidence.  The Board 
notes that following the veteran's separation from service, 
he reports having been treated for diabetes mellitus on 
numerous occasions by many different medical treatment 
providers.  He testified that he was unable to remember 
treatment providers's names and addresses, that there were so 
many of them over the years, and that he cannot remember even 
a single one who might be able to provide VA with records 
documenting his treatment.  He also claimed at the hearing, 
that he had tried to contact some of the same physicians 
(whose names he could not remember), in order to obtain his 
records to no avail.  

The Board finally notes that there are further disparities 
between the veteran's statements and the evidence of record, 
in addition to those already discussed above.  In May 2003, 
the veteran received two examinations by separate private 
physicians.  He told one physician he was in an Airborne unit 
for five years, and he told the other physician that he was a 
Green Beret.  His service personnel records do not support 
these contentions.  His DD Form 214 does not reveal any 
special forces schooling or contain any airborne-specific 
schooling or badges.  His EERs describe him as being a driver 
for his company commander.  These repetitive inconsistencies 
between the veteran's statements and the records have 
seriously undermined the veteran's credibility.  In sum, the 
Board finds that element (2), establishing an in-service 
event, has not been met.  See McLendon, 20 Vet. App. at 82 
(the Board could have found that the evidence with regard to 
the veteran's in-service injury was not credible).  

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the veteran cannot be given any 
probative weight.  See, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) ("reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran"); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (stating that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant that have been rejected by the 
Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described).  This applies to Dr. Delgado's 
December 2003 letter, which remains unsupported by any 
objective evidence, such as a note card, any records from 
1977 through 2005, or a laboratory report.  It could be 
argued that Dr. Delgado is remembering the diagnosis based 
upon his own memory; however, the Board does not believe 
that.  Dr. Delgado is able to provide a specific date as to 
when he diagnosed the veteran with diabetes mellitus and what 
the exact glucose level was at that time-a date that is over 
20 years ago-but he has no documentation to substantiate his 
statement.  It is simply not believable or the Board finds 
that it cannot be reliable. 

As to element (4)-whether there is sufficient competent 
medical evidence to decide the claim, the answer is a 
decidedly yes based on the reasons laid out above.  For the 
reasons stated above, the Board finds that it is not required 
to provide another VA examination, as set forth in 
38 U.S.C.A. § 5103A(d).  Any VA physician assigned to provide 
a compensation examination would not have any pertinent 
medical records to examine from the period during or after 
service.  The only evidence of record pertaining to a 
diagnosis of diabetes during active duty service or within 
the one year presumptive period are the veteran and his ex-
wife's lay statements and the letter from Dr. Delgado-all of 
which the Board has found are not credible.

In sum, a remand to ask that an examiner provide a medical 
opinion as to whether diabetes mellitus was incurred in 
service or manifested to a compensable degree within one year 
following discharge from service would not assist the veteran 
in this case, as a VA examiner would have to rely solely on 
the veteran's statements concerning his diabetic history.  As 
the Board finds these statements unreliable, a new 
examination solely to supply a nexus opinion would be futile.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (the 
Court need not impose additional burdens on the Board with no 
benefit going to the claimant).  For example, if the examiner 
stated that it was as likely as not or more likely than not 
that the diabetes mellitus was incurred in service, the Board 
would disregard it, as the opinion can be based only on the 
history provided by the veteran, which, as laid out in detail 
above, the Board does not find credible.  See Coburn, 19 Vet. 
App. at 432; Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. 
at 233.  Stated differently, without any records between 
active duty service and 2003, there is no credible evidence 
for an examiner to review to determine if diabetes occurred 
in service or within the one-year presumptive period.  An 
examination is not necessary to make a decision on these 
claims. 

Accordingly, the Board will address the merits of the 
veteran's claims.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Diabetes Mellitus, Type II

The veteran claims that diabetes mellitus, type II, was 
incurred in service or manifested to a compensable degree 
within one year following discharge from service.  The RO 
denied this claim because the preponderance of the evidence 
demonstrated that diabetes mellitus, type II, was neither 
incurred nor aggravated in service, and because diabetes 
mellitus, type II, did not manifest to a compensable degree 
within one year of separation from service.  The Board 
agrees.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service incurrence of diabetes 
mellitus during wartime service may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a disorder was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposed of establishing 
service connection); 38 C.F.R. § 3.303(b).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The record shows that the veteran was diagnosed with diabetes 
mellitus, type II, in May 2003 and June 2005 at VA 
compensation examinations.  The record also contains VA 
treatment records from April 2002 to June 2004, and from 
August 2004 to April 2005, which diagnosed and discussed 
treatment for the veteran's diabetes mellitus, type II.  
Additionally, there is of record a letter from Dr. Delgado, 
dated December 2003 and received by the VA in March 2005.  
The letter has been translated, and a copy of the 
translation, dated in May 2005, is of record.

The Board finds that the May 2003 diagnosis and subsequent 
diagnoses and treatment records qualify as establishing a 
current disability; therefore, the first element of 
entitlement to service connection is met.  The Board finds, 
however, that the veteran has not met the requirement of 
evidence that his disease developed in service or within the 
one-year presumptive period following active duty service or 
is otherwise due to service.

A review of post-service private and VA medical records does 
not reveal competent evidence of diabetes mellitus, type II, 
during active duty service or within one year of the 
veteran's separation from active duty.  As discussed in 
detail above, although the veteran's service medical records 
were lost, his service personnel records do not indicate that 
he was denied enlistment at any time for his diabetes 
mellitus, as was claimed by the veteran.  As also discussed 
above, there are other claims by the veteran and his ex-wife 
that diabetes mellitus, type II, was diagnosed while in 
service, but those statements are not found to be credible 
for the reasons laid out above.  

There is also no competent and credible evidence of a nexus 
between active duty service and his current diagnosis of 
diabetes mellitus.  A review of post-service private and VA 
medical records reveals no opinion linking any current 
diagnosis of diabetes mellitus, type II, to service.

Continuity of symptomatology has additionally not been shown.  
The first documentation of diabetes mellitus appears in the 
May 2003 VA examination.  The Board finds the veteran to be 
lacking credibility on account of his uncooperativeness in 
helping obtain any contemporaneous medical record that could 
establish continuity of symptomatology.  The veteran has not 
been helpful in providing the necessary information to assist 
with the process of developing the evidence, all the more 
important in this matter given the absence of service medical 
records.  When asked to provide names of medical treatment 
providers whose contemporaneous records would allegedly 
document his treatment after service, the veteran stated that 
he could not remember any of them.  See July 2006 Board video 
hearing transcript.  The veteran has not responded to 
repeated requests by VA for records and has not provided 
permission or adequate information to VA to obtain these 
records.  His testimony that he does not remember even one 
such treatment provider whose records VA might procure 
appears to be not credible on its face.  The only doctor's 
name the veteran could provide was Dr. Delgado, but the 
veteran claimed the doctor also had no available medical 
records for the appellant despite the veteran's claim that he 
was his patient for almost thirty years.  See January 2005 
Statement in Support of Claim; July 2006 Board hearing 
transcript.  The only "record" Dr. Delgado allegedly could 
provide was a note card containing notations of the veteran's 
diabetes mellitus, type II, diagnosis, but the appellant 
testified that he misplaced it.  Without any of this 
evidence, the Board cannot find that continuity of 
symptomatology is shown.

Therefore, there is a lack of credible evidence of in-service 
disease, to include manifestations of such to a compensable 
degree within one year following discharge from service, and 
a lack of competent and credible evidence of a nexus to 
service, to include continuity of symptomatology.

Blindness, as Secondary to Diabetes Mellitus, Type II

Service connection may be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Compensation is 
payable when a service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

A VA treatment record from December 2002 documents the fact 
that the veteran was diagnosed as legally blind during an 
outpatient visit.  Despite a current diagnosis, without a 
finding of service connection for diabetes mellitus, type II, 
by law, this claim cannot be granted.  38 C.F.R. § 3.310.

Conclusion

In sum, the veteran has not met the elements of entitlement 
to service connection for diabetes mellitus, type II, 
including the elements of continuity of symptomatology.  The 
claim of entitlement to service connection for blindness 
secondary to diabetes mellitus, type II, is also denied 
because it is predicated upon an entitlement to service 
connection for diabetes mellitus, type II.

The Board has also considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

1.  Entitlement to service connection for diabetes mellitus, 
type II, is denied.

2.  Entitlement to service connection for blindness secondary 
to diabetes mellitus, type II, is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


